DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art generally teaches forming silicon carbide (SiC) wafers and forming epitaxial silicon carbide thereon for use in forming semiconductor devices and the like, e.g. U.S. Patent Application Publication Number 2011/0233563 A1 to Sugai et al., cited by Applicant, device in FIG. 1, including a low local thickness variation (LTV) ¶ [0024], and prior art e.g. U.S. Patent Application Publication Number 2014/0118380 A1 to Loboda et al., cited by Applicant, teaches minimizing the bow, warp, total thickness variation, LTV, and site front least squares (SFQR) for SiC (Abstract, pages 6-7 TABLES 1-4).
Prior art generally recognizes that waviness with silicon carbide substrates, although prior art e.g. U.S. Patent Application Publication Number 2008/0139089 A1 to Aoki et al. teaches a GaN or SiC surface waviness (Wa) of 1nm or less (¶ [0046]) but which is calculated differently from the claimed invention.
	Additionally, prior art generally teaches measuring waviness for silicon wafers, e.g. U.S. Patent Number 6,057,170 to Witte (Abstract) but not clearly in the manner as calculated by the claimed invention, and without applying specifically to achieve the result with a silicon carbide substrate with a silicon carbide epitaxial layer.
	Therefore, prior art fails to reasonably teach or suggest a silicon carbide wafer with a silicon carbide epitaxial layer wherein the semiconductor wafer satisfies a condition that a waviness value

wherein a highest height among respective heights of a plurality of points with reference to a surface reference plane within a light exposure area is denoted as the value alpha, and a lowest height among the respective heights of the points at the epitaxial layer with reference to the surface reference plane within the light exposure area is denoted as the value beta, wherein the surface reference plane is acquired by the surface shape measurement device through:
a measurement of the respective heights of the points within an evaluation area; and
a calculation of a least squares method based on the respective heights,
wherein the light exposure area is different from the evaluation area, and
wherein a center position of the light exposure area is identical to a center position of the evaluation area, and a range of the light exposure area is different from a range of the evaluation area, as claimed by the wafer of claim 1 or the method of claim 3.  Claims 2, 4-6 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1 or 3 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891